Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 12, line 11, delete “,” and insert therein --.--.
In claim 22, line 8, delete “,” and insert therein --.--.


All claims pending thus being allowable, prosecution on the merits is closed in this application.  A statement of the examiner’s reasons for allowance is provided in the paragraphs, which follow below.

REASONS FOR ALLOWANCE
Claims 5, 9, 12 and 22 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Takakubo et al (US 2012/0075726 A1) teaches a folded camera having a camera construction that prevents double reflected stray light (DRSL) from reaching the image sensor in the form of a facet formed at the bottom of the prism. 
However, Takakubo et al does not teach “wherein the facet formed at the bottom of the prism is covered by an opaque mask” as to claim(s) 1; or “wherein the side facet is covered by an opaque mask” as to claim(s) 9; “wherein the lens has a circular full lens aperture and wherein an actual lens aperture has a D-cut circle shape and a tilted facet formed at the bottom of the prism, wherein the tilted facet has a length that is sufficient to prevent DRSL type 1 rays from reaching the image sensor” as to claim(s) 12; “wherein the lens has a circular full lens aperture, wherein an actual lens aperture has a D-cut circle shape” as to claim(s) 22.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 4, 2021